Bergan, J. (concurring).
In a letter addressed to the court, attorneys for petitioner Telephone Company concede that by order of July 1, 1971 the Commission granted the Company a *172temporary rate increase of $190 million greatly exceeding the $175 million originally sought in this proceeding. Since the order answers the main problem posed on appeal as to the rate collected after July 1, 1971, the residual issue is the validity of the order fixing rates between March, 1970 to June 30,1971.
As to these the refusal of the Commission to reopen the proceeding to consider actual 1970 operating experience of the Company in arriving at a proper rate is arbitrary. The reopening of a rate proceeding lies heavily in the discretion of the administrative agency; but here there has been a sufficient demonstration of unpredictable and rapidly spiraling costs in 1970 to require a consideration of the proof tendered.
The weight to be given this proposed proof, of course, lies with the Commission in determining a proper rate applicable to the March, 1970^June, 1971 period. This determination, in turn, will be decisive of the need, if any, for the Company to make refunds resulting from application of the now displaced permanent rate.
Judges Burke, Scileppi, Breitel, Jasen and Gibson concur in Per Curiam opinion; Judge Bergan concurs in result in a separate opinion in which Chief Judge Fuld concurs; Judges Scileppi and Gibson also concur in opinion by Judge Bergan.
Order modified, without costs, in accordance with the opinion herein and, as so modified, affirmed.